CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 1 of 13




                     EXHIBIT F
       CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 2 of 13


                                                                            Page 1
 1

 2

 3

 4

 5

 6

 7

 8

 9   Transcription of Audio File DEFS003768

10               Audio Runtime:         0:31:04

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                  TSG Reporting - Worldwide   877- 702-9580
                                                                          EXHIBIT F
                    CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 3 of 13


                                                          Page 2                                                         Page 3

I    1
     2
               (Beginning of audio recording.)
              AUTOMATED VOICE: This call is being recorded.
                                                                    1
                                                                    2
                                                                        email, but I sent you the -- the number just to
                                                                        confirm.
     3        MARK WRIGHT: Mark Wright.                             3         MIKA XAVIER: Thank you.
     4        MATT STARSIAK: Mark, Matt Starsiak.                   4         MATT STARSIAK: It's in a group chat just for the
     5        MARK WRIGHT: Hey, scratchy. How you doing             5   three of us.
     6   today?                                                     6         MARK WRIGHT: Matt, you going to lead?
     7        MATT STARSIAK: I' 11 give you some updates after      7         MATT STARSIAK: Okay.
     8   this. I was just on with Kirn with some things. So         8         MARK WRIGHT: We have a 2 o'clock. You might
     9   we'll talk after this. All good, though.                   9    (inaudible). Mark Wright. Hello? Mark Wright.
    10        MARK WRIGHT: We have a great 2 o'clock. You          10         HALEY SCHAFER: Hello, this is Haley Schafer from
    11   might want to fly by, if you can.                         11   3M.
    12        MATT STARSIAK: Okay. Will do.                        12         MATT STARSIAK: Hi, Haley. It's Mark Wright and
    13        MARK WRIGHT: Is it Saturday yet? Are we there        13   -- go ahead.
    14   yet?                                                      14         HALEY SCHAFER: I have two of my colleagues
    15        MATT STARSIAK: We're close.                          15   joining, as well, so Mark Wright on the call. Anyone
    16        MARK WRIGHT: Sound like you been partying all        16   else from your end?
    17   night, buddy.                                             17         MATT STARSIAK: It's Mika Xavier and Matthew
    18        MATT STARSIAK: Oh, yeah. Partying in government      18   Starsiak, CEO of AMK Energy Sources.
    19   meetings is the best type.                                19         HALEY SCHAFER: And any of the 3M colleagues on
    20        MARK WRIGHT: Mark Wright.                            20   the line?
    21        MIKA XAVIER: Mika Xavier.                            21         JOEL VAN HEISS: This is Joel from 3M. Yeah.
    22        MATT STARSIAK: Hey, Mika.                            22         HALEY SCHAFER: Okay, excellent. And Mike
    23        MIKA XAVIER: Hello, all.                             23   Gannon?
    24        MATT STARSIAK: Just sent you (inaudible) number      24         MIKE GANNON: Yep, hello.
    25   as well. I'm sure you probably have it from the           25         HALEY SCHAFER: Excellent. Thank you. So I have

                                                          Page 4                                                         Page 5
     1   Joel Van Heiss (phonetic) on the call and Mike Gannon,     1   and Africa.
     2   who are two of my colleagues also working on our           2        So most of my background was doing government
     3   respirator issues with me.                                 3   service either in the air war, drug war, or
     4        MATT STARSIAK: Perfect. Well, thank you,              4   humanitarian assistance operations. I worked running
     5   everybody. I really appreciate you corning to this         5   the air coordination for Myanmar and (inaudible) to
     6   call. So I had some -- we had some good discussions        6   the tidal waves for Haiti after the earthquakes and
     7   with Haley this morning, and we'll just kind of go         7   then Puerto Rico. We're actually the second-largest
     8   over an overview. Haley, have you had a chance to          8   contractor for Puerto Rico working with FEMA for
     9   kind of give them some background, or do you want us       9   rebuilding hut homes after the recent hurricanes but
    10   to do that?                                               10   also after some of the earthquakes, as well, and we
    11        HALEY SCHAFER: You know, I've given them a           11   did the same throughout Texas, Louisiana, Florida, and
    12   little background, but we haven't spoken. So it'd be      12   California for the wildfires.
    13   great if you started from the beginning.                  13        So back in 2000, I built a company called -- this
    14        MATT STARSIAK: Okay, perfect. Well, let me give      14   company called AMK Energy Services to fund and
    15   you a little bit of background on myself and our          15   construct government infrastructure projects
    16   company and what we're doing here for -- in support of    16   specifically for disaster relief for many of the
    17   3M to bring some of the governments that we work with,    17   governments that needed it at the time.
    18   1860s, the respirators, but my name is Matthew            18        So we -- that's what brought us here is we had
    19   Starsiak, CEO of AMK Energy Services.                     19   many governments reach out and ask for support. We
    20        My background is I spent 24 years in the Marines     20   support the governments with things like bridges,
    21   Corps, works with the State Department during those       21   roads, airports, highways. We'll do construction for
    22   years because I ran the air war for Iraq and              22   bases, rebuilding government infrastructure.
    23   Afghanistan on the Marine Corps side. And I ran the       23        But many of these governments were asking if we
    24   counter drug air war for the U.S. Government              24   could supply them PPE, the U.S. government as well as
    25   throughout Latin America, Asia, Bahamas, Caribbean,       25   -- we work with about 37 different countries around
1
                                    TSG Reporting - Worldwide                877-702-9580
                    CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 4 of 13


                                                          Page 6                                                          !?age 7

I    1   the world. So we -- we met a group called Redstone,         1   form, and we -- We were submitting the paperwork, and
                                                                         one of the requirements in addition to the LOI in your
     2   and we basically -- they were a distributor for 3M,        2
     3   and we asked what was the process, if we could work        3    required format and in addition to the government
     4   together with them and basically bring in equipment or     4    attestation letter and also the appointment letter was
     5   bring in orders for some of the 3M equipment, some of      5    a POF. And a POF -- we have a (inaudible) attorney,
     6   the government agencies.                                   6    Ramine Hariri (phonetic), and the POFs needed to go
     7        So they walked us through the process. We went        7    with -- according to what we were told, attorney to
     8   through, you know, for the last two, three weeks,          8    attorney from the buyer's attorney to our attorney and
     9   we've been going through this where with the               9    then to the 3M attorney when the package was
    10   government attestation letter that's needed, the          10    submitted. And then that would complete the package
    11   appointment letter for the agency that's representing     11    of those all required documents and basically we'd be
    12   the government. We receive the 3M templates. We're        12    able to submit an order for -- or how it's working is
    13   aware of all the changes that happen on a continual       13    we are notified of different lots that are available,
    14   basis, both on the compliance side in regards to POF      14    and then if the buyer is happy with the price, the lot
    15   and banking and-- and then some of the issues that        15    is available, and we go back to them. This is the
    16   are going on with -- with FEMA and the ceased lots and    16    price. This is the lot. And then in order for them
    17   how 3M has to certify and make sure it's the correct -    17    to qualify for that lot, they need to put the LOI in
    18   - the lots. And so we've been going through this          18    and this other paperwork that we just mentioned.
    19   whole process.                                            19         But one of the -- you know, Mr. Branson's group
    20        So one of our clients, as Haley might have           20    said, well, we would like to speak to a 3M attorney
    21   mentioned, are -- are clients that participate in a       21    because they asked, you know, our attorney are you a
    22   in a trillion-dollar charity. Mr. Branson with            22    3M attorney, and of course our attorney is going to
    23   Space, the Bill Gates Foundation are members of this,     23    say no.
    24   as well as other very wealthy individuals.                24         And then they said, well, we'd like to have an
    25        And so last week, we had received a paperwork        25    actual 3M attorney on the line if we're going to, you
                                                          Page 8                                                          Page 9
     1   know, submit a proof of funds, rightly so. And so we        1   Bill Gates Foundation, they were waiting last week in
     2   said, well, we will reach out and engage and see if we      2   the hope that there would be an attorney reach out to
     3   can facilitate that -- that direct attorney-to-             3   them because they were told that if they submitted the
     4   attorney proof of funds in the -- you know, with the       4    paperwork in the appropriate fashion, we were told
     5   bank statement and the -- the bank officer's contact        5   that a 3M attorney would reach out to verify
     6   information so 3M can do their due diligence and           6    everything. But that's kind of --
     7   ensure that everything is -- that's what brings us to       7        HALEY SCHAFER: Who told you-- who is the buyer
     8   this conversation now. So that was the request.            8    that you are relying on to be happy with the price,
     9        So does that give you a pretty good background as     9    and how does that process work?
    10   to what the request was to reach out?                     10         MATT STARSIAK: So that's the charity that we're
    11        HALEY SCHAFER: Yes, I had one question. In the       11    referring to, the charity that wants to --
    12   email, it sounded like you had reached out to 3M          12         HALEY SCHAFER: Okay.
    13   attorneys or had been working -- someone had been         13         MATT STARSIAK: They -- they requested to
  14     working with 3M attorneys. Is that -- is that             14    purchase a large amount. So as we were going through
  15     accurate or I might have misread it. I read it            15    this process, and -- you know, keep in mind, I'm the
  16     quickly.                                                  16    CEO. So I'm just seeing it at the above level. So
  17          MATT STARSIAK: So this is -- we have -- we have      17    Mark, if you'd like to jump in or Kim, if you're with
  18     yet, to my knowledge, and my team's on the line --        18    us, if you'd like to jump in and kind of walk through
  19     Mark Wright, my operations officer, and Xavier -- Mika    19    that with us how -- how the process is working step by
  20     Xavier, my compliance officer. If I'm saying              20    step so we can kind of explain to Haley the process
  21     something incorrectly, please jump in, Mika, Mark.        21    we're seeing on our side.
  22          But to my knowledge, we have not yet had an          22         TIM: You want me to take that or Mark?
  23     actual 3M attorney that has been part of this process,    23         MATT STARSIAK: If you could, Tim. Yes, please.
 24      which is why we were -- basically, the -- Mr. Branson     24         MARK WRIGHT: Go ahead, Tim.
  25     and his group, you know, the charities along with the     25         TIM: Okay. Yes, getting through the gauntlet of
1
                                    TSG Reporting - Worldwide                 877- 702-9580
                   CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 5 of 13


                                                                                                                             Page 11

I
                                                         Page   10 ]

     1   -- of you know, all the people that, you know, have       I    1        Our attorney is a transactional attorney on our
     2   been able to get in the middle of these transactions,          2   behalf. He is not a 3M attorney. And so even though
     3   it took a while to get to the point that we were very          3   we have no doubt that we will protect anything that
     4   clear we never were dealing with 3M attorneys except           4   somebody gives us, past attorneys not doing so is
     5   on closings after, you know, inspection, STS,                  5   is-- is giving, you know, some hiccups in this. So
     6   everything else. We would get a -- a 3M attorney for           6   we're looking for guidance.
     7   the closing itself.                                            7        HALEY SCHAFER: So question. Have you guys --
     8        But unfortunately, with all the (inaudible), you          8   who-- who is your contact? Is your contact with the
     9   know, everything else, a lot of the large buyers who           9   Gates Foundation and SpaceX, or is it someone else?
    10   are needing to billions of dollars in -- in funds to          10        MATT STARSIAK: Yes. So the Gates Foundation and
    11   do these transactions, where they were giving them to         11   Mr. Branson, along with other well-known names that
    12   transactional attorneys in the chain and being told it        12   you would recognize like Diego, the ex-owner of
    13   was a 3M attorney, they find that a lot of cases those        13   Chevron. Many group -- many people who don't want to
    14   transactional attorneys are working for a broker, who         14   have -- publicly come out and see or state that
    15   then takes that -- the attorney just literally takes          15   they're doing this for charities, they usually do this
    16   that -- that proof of funds information and turns that        16   discretely.
    17   over to a group that then goes out and uses that              17        So that -- these were the people that -- that
    18   material, that information maybe to, you know, search         18   were waiting last week to talk to a 3M attorney, but
    19   out other projects or, you know, for whatever other           19   we weren't able to -- to do that, which is why over
    20   purposes.                                                     20   the weekend I had reached out to some of my associates
    21        So for that reason, we became even more jaded and        21   who had reached to Ivan, who Ivan had reached out to
    22   say, look, we don't want to tum any of this loose             22   you, Haley, to ask if we could facilitate that.
    23   until we can -- unless we can tum it to an actual 3M          23        Because if they have a 3M attorney that could
    24   attorney. And that's -- that's where we are. That's           24   handle this or talk to them, they would feel much more
    25   the situation that we're in.                                  25   comfortable. It would make us all feel much more

                                                         Page 12                                                             Page 13
   1     comfortable to ensure we're doing this correctly               1         HALEY SCHAFER: Okay.
   2     because the intent here is getting the masks that are          2         TIM: The only thing I could say is like the
   3     in these lots and the production capability that you           3   Darcy (phonetic) form and things like that on closing.
   4     have into the hands of the people that need it, not            4   Again, nothing that would be a transactional deal
   5     only in the U.S. to the governments and hospitals and          5   anyplace along the chain, only on closing do we see
   6     groups that are needing it now but internationally as          6   one.
   7     well. So -- so that's the intent.                              7         But we -- you know, we have gone through those
   8          MALE VOICE: So who is it that's bringing you              8   channels of getting production structured (inaudible).
   9     lots of 3M respirators available for sale?                     9   That we see is the most reliable, but also the
  10          MATT STARSIAK: So Tim, can you walk through that         10    (inaudible) Foundation and other, you know,
  11     process of how we see them and that structure?                11   nonprofits, there's -- also worked with -- I'm trying
  12          TIM: Sure. There's -- we have -- we have really          12   to remember the name. Somehow it's escaped me. It's
  13     four different groups. What we've done is set up              13   the Astoria -- not Astoria but the Astor Foundation
  14     production orders and production (inaudible) with             14   out of Canada and the U.K. So nonprofits that have
  15     various 3M groups, and that's what 3M has been pushing        15   gotten involved in this process and have some strong
  16     to us is to do production orders and (inaudible) and          16   connections that, you know, have been our direct link,
  17     of course--                                                   l7   sort of -- most direct link.
  18          HALEY SCHAFER: Can I-- this is Haley. Can I              18         The brokers -- you can't rely on anything the
  19     pause you for one second? Can I pause you? You said           19   brokers tell you.
  20     3M is pushing toward -- pushing it for you. Who at 3M         20         MALE VOICE: Could you go back to the question
  21     are you working with?                                         21   about who it is that's actually presenting you lots of
  22          TIM: We're -- let me be clear. The --                    22   3M respirators that are available for sale?
  23     apologize. The people that we're working with are             23         TIM: Okay.    The DeJoria Foundation (inaudible).
 24      OEMs and 3M, you know, clients or distributors in the         24         MALE VOICE: I'm sorry, what was that?
  25     chain. So we have nothing direct with 3M corporate.           25         TIM: DeJoria, John Paul DeJoria, Paul Mitchell.
1
                                    TSG Reporting - Worldwide                     877-702-9580
                     CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 6 of 13



I     1
      2
          You know, he has a nonprofit that is working with
                                                           Page 14 {


          connections that we're told at 3M, but we're working
                                                                        1
                                                                        2
                                                                                                                             Page 15
                                                                             how we are presenting -- or how we're presented with
                                                                             the 3M products and how we are, in tum, presenting it
      3   through them. That's our connection there.                    3    to our buyers so they could receive some of these lots
      4         We have the Astor Club--                                4    from 3M. So Kim, the floor is yours and anybody that
      5         MALE VOICE: DeJoria Foundation says that they           5    wants to ask a question about it, feel free.
     6    have respirators available?                                   6          KIM SHAFER: Okay, so I want to be clear because
     7          TIM: They have connections -- they have                 7    there's been so much fraud going around, Haley -- your
     8    connections to 3M where we get the respirators.               8    name is Haley Schafer, and you're a 3M attorney?
     9    There's the Astor Club in the U.K. and Canada. They           9          HALEY SCHAFER: Yes, and you are Kim Shafer?
    10    have and they've shown to have access to accounts as         10          KIM SHAFER: I am. How do you spell your name?
    11    well.                                                        11    Is it simplistic or are there C's and A's or E's and
    12          Aside from that, we've been working with, you          12    F's?
    13    know, distributor chain partners from, you know, just        13          HALEY SCHAFER: Yeah, how do you spell your last
    14    different companies, Metal Wheel, Bionica, Silver            14    name?
    15    Bowl, companies that have been 3M suppliers or 3M OEMs       15          KIM SHAFER: Mine is S-H-A-F-E-R.
    16    and so forth.                                                16          HALEY SCHAFER: S-H-A-F-E-R. Kim Shafer. Okay.
    17          MATT STARSIAK: Real quickly, so I have Kim             17          KIM SHAFER: Correct .
    18    Shafer on with the DeJoria Foundation, and she can           18          HALEY SCHAFER: Yeah, mine' s different. You know
    19    answer some additional questions about how we're             19    what, let me -- let me tell you guys a little bit
    20    connected to 3M and how we're doing this. So Kim, we         20    about our distribution, and then unfortunately, I'm
    21    have some various people -- haven't been introduced to       21    going to have to jump off soon.
    22    all of them, but we have Haley Schafer that Ivan             22          But in the United States, 90 percent of our
    23    reached out to and general counsel for 3M and asked if       23    respirators are going to healthcare distributors,
    24    she could meet with us about this.                           24    first responders, et cetera. The other 10 percent
    25          But Kim, they were asking about the structure and      25    going to critical infrastructure. And our TN-95s that
                                                           Page 16                                                           Page 17
      1   you mentioned that are coming in from outside the              1   because they were involved with another distributor
      2   United States are going directly to FEMA.                      2   who we do not know that was receiving documentation
      3         So it would be surprising to me if any of the            3   intended for our company, and they were placed on the
      4   entities that you have talked to actually have                4    phone with an attorney that we do not know that
      5   respirators for distribution. And I know when we               5   certainly wasn't us.
      6   talked this morning, you mentioned that you were               6        And so on Friday, when we were saying -- when
      7   interested in buying something like 900 billion                7   Matt's company told us that they had spoken to our
      8   respirators. Our annual production at the moment is            8   attorney, we had to then at that point say, no, you
      9   only 1.1 billion. So obviously, that is impossible to          9   have not. So we don't know who you spoke to or what's
     10   get 900 billion respirators at the moment.                   10    going on, but it is not our team.
    11          KIM SHAFER: So Haley, yeah, you guys didn't            11         And at that point, we found out that there was
    12    speak to me. So this is the first time I'm speaking          12    another company involved that they thought worked for
    13    to you. But I can tell you in our process, right,            13    us and we thought worked for them.
    14    we're working with -- so John Paul DeJoria is my             14         So we have since sorted that out, and we are
    15    partner. And with him, we've been working with               15    doing the manufacturing order with (inaudible) Inc.,
    16    multiple states through (inaudible) foundation as            16    and you can look up their connection. But we have a
    17    well.                                                        17    client by -- another client that had an open PO for
    18          And so we were specifically working with Texas,        18    Texas because most of these orders are for hospitals,
    19    and we had New York and California and Michigan and          19    emergency. In this case, Texas, it was their
    20    several others contact us, but you can't -- you can't        20    emergency response team, and we had something very
    21    service everybody. So through our contact, which is          21    interesting happen with that where we were told that
    22     (inaudible) supply, we have been doing -- placing           22    the lot allocation that they were supposed to be
    23    manufacturing orders and through healthcare, we've           23    getting from global had actually been taken from them,
    24    been doing global buys.                                      24    paperwork had been mixed up, and it had been taken
    25          So very specifically what we advised this client       25    from them.
1
                                     TSG Reporting - Worldwide                    877-702-9580
                    CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 7 of 13



I     1
      2
                                                          Page 18
               And so we are waiting to see that sales agreement
          comes in today, and if it does not, then I have to
                                                                     1
                                                                     2
                                                                                                                         Page 19
                                                                         they did have a PO. And she said it was a very brief
                                                                         call. She confirmed that it was for their Emergency
      3   tell Texas because they've been waiting to place the       3   Response Team, and we still don't have a sales
      4   PO for two weeks, which is -- that is just not             4   agreement.
      5   acceptable.                                                5        MATT STARSIAK: Just to give you some background,
      6        HALEY SCHAFER: Who are you working with in the        6   I just spoke to Kim just in the last couple minutes,
      7   Texas Emergency Response Team?                             7   so she didn't hear the background, but Kim, what we
      8        KIM SHAFER: So my direct contact is Carol. Now,       8   were referring to in the first part of this
      9   we have since put her in a manufacturing run, right?       9   conversation was the charity. We all know Mr. Branson
    10    But because they're two separate clients who it'd be      10   and Mr. Gates and the request for large amounts,
    11    best for me to give you the details on that one           11   obviously, excessive amounts of masks, and they
    12    separately so we don't violate any confidentiality        12   understand they can't get that many but they hope to
    13    and I can give you my cellphone number--                  13   get that many some years in the future.
    14         HALEY SCHAFER: So Carol -- how do you spell her      14        But the intent was to find a way where we can
    15    last name?                                                15   have a direct 3M attorney verify some of the things
    16         KIM SHAFER: Carol Flack. It's F-L-A-C-K. And         16   that we've been hearing or some of the things that
    17    she is my direct contact at the -- for Texas.             17   people have been proposing and see if there is a way
    18    However, in-the emergency response team, when she goes    18   to -- to meet their -- those charities' requirement
    19    to do an order, she'll put -- she'll have the company     19        KIM SHAFER: The biggest issue we have, right,
    20    go in, and again, I'll tell you that company name         20   the manufacturing is the best way because it goes
    21    without the -- without this customer on the phone.        21   right in. And then all your documentation is in
    22         She'll have the customer go in, fill out the         22   place.
    23    form, and essentially, it's Darren something from the     23        And with that, we found that it is the easiest
    24    Emergency Response Team that then does the actual PO.     24   way to give multiple companies allocations instead of
    25    And 3M actually called Carol last week to confirm that    25   one company everything. And that's -- that's why we

                                                          Page 20                                                        Page 21
      1   do it. That's why we ask everybody, hey, whatever the      1   you're seeing on your side is-- is inconsistent with
      2   allocation is in the manufacturing, there are times,       2   what 3M is doing. So I have a lot of suspicion about
      3   you know, (inaudible) with Texas. And all of our--         3   what's going on on your side -- not you but what
      4   all of our buyers have agreed to do so.                    4   you're hearing in the market.
      5        And so it's-- it's not one company regardless of      5         So for example, we don't -- we don't allocate
      6   what quantity they have because emergent needs are         6   manufacturing. And so that must -- might be something
      7   priority now. So then after that over time, that's         7   that you're, unfortunately, hearing incorrectly from
      8   when, you know, FEMA and the federal government will       8   the market. And we are working with a lot of the
      9   then have to replenish that stockpile.                     9   emergency response teams for states, including Texas
     10        So there is a limitation of what's available.        10   and New York and some of the others that you
     11   It's just there's so much fraud with these brokers and    11   mentioned.
     12   paperwork flying around illegally from purchase orders    12         So --
    13    to proof of funds.                                        13         KIM SHAFER: So Texas is our primary. And so
    14         So with the changes of the proof of funds, it        14    (inaudible) supply is they're literally -- and let me
    15    makes it easier, but it also makes it harder trying to    15   give you the name so that you can verify so that you
    16    get a banker on the phone. And I think that from our      16   know what we're saying is exactly what we've been
    17    standpoint, we see both. We see the buyers that are       17   doing. Do you have a pen?
    18    frustrated, and then we see like in our case with our     18         HALEY SCHAFER: Yes.
    19    other client, there's no reason in an emergency           19         KIM SHAFER: Okay. So it's Dale.
    20    response, they do not have their sales agreement and      20         HALEY SCHAFER: Yep.
    21    product to fill that order.                               21         KIM SHAFER: And the last name is H-I-T-E-S, and
    22         MATT STARSIAK: So Haley, do you have any more        22   the company name is BRI-Supply Inc.
    23    questions about what we're seeing on our side and do      23         HALEY SCHAFER: Supply Inc.?
    24    you have any questions --                                 24         MALE VOICE: I'm sorry, what was that?
    25         HALEY SCHAFER: Yeah, I think -- I think what         25         KIM SHAFER: Yeah, you have it in your email.
1

                                     TSG Reporting - Worldwide                877- 702-9580
                     CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 8 of 13


                                                             Page 22                                                        Page 23

I    1
     2
         It's BRI-Supply Inc. And so what we did with Dale's
         company is we connected them directly with Texas. And
                                                                        1
                                                                        2
                                                                                 KIM SHAFER: Okay. So can I circle back to you?
                                                                            Because the global is obviously different than here.
     3   they had an allocation coming, and they are filling a          3   But I would like to talk to you about the other client
     4   small, urgent need for Texas. And their pricing for            4   and what was going on with that as well.
     5   Texas was vastly different, right, because you get all         5        HALEY SCHAFER: Yeah, I might not be the best
     6   this crazy pricing, and then when 3M sees it, the              6   person to talk about global issues because that is not
     7   price is allocated based on where it is.                       7   my area of focus. But you can certainly -- you can
     8        And Haley, what I would like to do is get your            8   certainly circle back with us. No problem.
     9   number, too, so I can call you back on the other               9        MATT STARSIAK: Thank you, Haley.
    10   client that was involved with -- with Texas--                 10        KIM SHAFER: Okay, perfect.
    11        MATT STARSIAK: We'll give you that, Kim. We'll           11        MATT STARSIAK: Thank you for jumping on. Yeah.
    12   give you that.                                                12   And we'll circle back, and thank you for assisting us
    13        KIM SHAFER: Yeah, that would be great.                   13   with this, you know, so far. And we look forward to
    14        MATT STARSIAK: You'll get all the contact                14   future discussions that we can --
    15   information for Haley--                                       15        HALEY SCHAFER: Absolutely. Thank you.
    16        HALEY SCHAFER: Yeah, and one of the -- yeah, one         16        MATT STARSIAK: Thank you, Haley.
    17   of the other things you should know as you look to            17        KIM SHAFER: Thank you, guys.
    18   fill orders is two important things. One, we strongly         18        MATT STARSIAK: Yes, bye-bye.
    19   recommend you work with 3M authorized distributors.           19        (End of audio recording.)
    20   And second of all, our pricing isn't all over the             20
    21   place. We have kept our pricing the same.                     21
    22        And so to the extent you're seeing inflated              22
    23   pricing, that's price gauging, and we again, strongly         23
    24   recommend you steer clear of that. And I'm sorry, I           24
    25   really do have a 12 o'clock that I have to jump to.           25
                                                             Page 24
     1                             CERTIFICATE
     2
                   I, Wendy Sawyer, do hereby certify that I was
     3
         authorized to and transcribed the foregoing recorded
     4
         proceedings and that the transcript is a true record, to
     5
         the best of my ability.
     6
     7
     8
                        DATED this 231d day of July, 2020.
     9                                }    r     ( ,
                                    2ho3
    10

    11
                                    >
                             WENDY SAWYER, CDLT
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23

[   25

                                          TSG Reporting - Worldwide              877-702-9580
                   CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 9 of 13



                                                                                                Index:     1.1..connected

                           10:23 18:24            1111,2,18,23 15.8       bridges 5:20              cetera 15:24
               1                                  17:4,8 19:15
                          addition 7:2,3                                  bring 4:17 6:4,5          chain 10:12 12:25
                                                attorney-to- 8:3                                      13:5 14:13
1.1 16:9                  additional 14: 19                               bringing 12.8
                                                attorneys 8:13,14                                   chance 4:8
10 15:24                  advised 16:25                                   brings 8:7
                                                  10:4,12,14 11:4
                                                                                                    channels 13:8
12    22:25              Afghanistan 4:23                                 broker 10:14
                                                audio 2:1 23:19
                                                                                                    charities 8:25 11: 15
1860s 4:18               Africa 5:1                                       brokers 13: 18, 19
                                                authorized 22:19
                                                                           20:11                    charities' 19:18
                          agencies 6:6           24:3
               2                                                          brought 5:18              charity 6:22 9:10,11
                         agency 6:11            AUTOMATED 2:2
                                                                                                     19:9
                                                                          buddy 2:17
2 2:10 3:8               agreed 20:4            aware 6:13
                                                                                                    chat 3:4
                                                                          built 5:13
2000 5:13                agreement 18:1 19:4
                                                                                                    Chevron 11:13
                           20:20                           B              buyer 7:14 9:7
2020    24:8                                                                                        circle 23:1,8,12
                         ahead 3:13 9:24                                  buyer's 7:8
23rd 24:8                                       back 5:13 7:15 13.20                                clear 10:4 12.22 15.6
                         air 4:22,24 5:3,5       22:9 23:1,8,12           buyers 10.9 15:.3
                                                                                                     22:24
24    4:20                                                                 204,17
                         airports 5:21          background 4:9,12,                                  client 16:25 17: 17
                                                 15,20 5.2 8:9 19:5,7     buying 16.7
               3         allocate 21 :5                                                              20: 19 22:10 23.3
                                                Bahamas 4:25              buys 16:24
                         allocated 22:7                                                             clients 6:20,21 12:24
37 5:25                                         bank 8:5                  bye-bye 23:18              18:10
                         allocation 17:22
3M 3:11,19,21 4:17         20:2 22:3            banker 20: 16                                       close 2:15
 6:2,5,12,17 7.9,20,                                                                   C
                         allocations 19:24      banking 6:15                                        closing 10:7 13:3,5
 22,25 8:6,12,14,23
 9:5 10:4,6, 13,23       America 4:25           based 22:7                C's 15:11                 closings 10:.5
 11:2,18,23 12:9,15,
                         AMK 3:18 4:19 5:14     bases 5:22                California 5:12           Club 14:4,9
 20,24,25 13.22 14:2,
 8,15,20,23 15:.2,4,8    amount 9:14                                       16:19                    colleagues 3:14,19
                                                basically 6:2,4 7:11
 18:25 19:15 21:2                                8:24                     call 2:2 3:15 4:1,6        4:2
                         amounts 19:10,11
 22:6,19                                                                   19:2 22:9
                                                basis 6:14                                          comfortable 11:25
                         annual 16:8
                                                                          called 5:13,14 6:1         12:1
              9          anyplace 13:.5         beginning 2:1 4:13
                                                                           18:25                    companies 14:14,15
                         apologize 12:23        behalf 11:2                                          19:24
                                                                          Canada 13:14 14:9
90    15:22
                         appointment 6:11       biggest 19:19                                       company 4:16 5:13,
                                                                          capability 12:3
900    16:7,10            7:4                                                                        14 17:3,7,12 18:19,
                                                Bill 6:23 9:1
                                                                          Caribbean 4:25             20 19:25 20:5 21 :22
                         area 23:7              billion 16:7,9, 10                                   22:2
              A                                                          Carol 18.8,14,16,25
                         Asia 4:25              billions 10:10
                                                                         case 17:19 20:18           complete 7:10
A's 15:11                assistance 5:4         Bionica 14:14
                                                                         cases 10:13                compliance 6:14
ability 24:5             assisting 23:12        bit 4:15 15:19                                       8:20
                                                                         COLT 24:11
Absolutely 23: 15        associates 11:20       Bowl 14:15                                          confidentiality
                                                                         ceased 6:16                 18:12
acceptable 18:5          Astor 13:13 14:4,9     Branson 6:22 8:24
                                                                         cellphone 18:13           confirm 3:2 18:25
access 14:10                                     11:11 19:9
                         Astoria 13:13
                                                                         CEO 3:18 4:19 9:16        confirmed 19:2
accounts 14:10           attestation 6:10 7:4   Branson's 7:19
                                                                         CERTIFICATE 24:1          connected 14:20
accurate 8: 15           attorney 7:5,7,8,9,    BRI-SUPPL Y 21 :22
                                                 22:1                    certify 6:17 24:2           22:2
                          20,21,22,25 8:4,23
actual 7:25 8:23
                          9:2,5 10:6,13,15,24



                                   TSG Reporting - Worldwide            877- 702-9580
                     CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 10 of 13



                                                                                         Index:      connection..information
(
    connection 14:3         Diego 11:12             equipment 6:4,5            frustrated 20: 18            16:11 18:6,14 20:22,
      17:16                                                                                                 25 21: 18,20,23 22:8,
                            diligence 8:6           escaped 13:12              fund 5:14
                                                                                                            15,16 23:5,9, 15, 16
    connections 13:16
                            direct 8:3 12:25        essentially 18:23          funds 8:1,4 10:10,16
      14:2,7,8                                                                                             handle 11:24
                             13:16,17 18:8, 17                                  20:13,14
                                                    ex-owner 11:12
    construct 5:15           19:15                                                                         hands 12:4
                                                                               future 19:13 23:14
                                                    excellent 3:22,25
    construction 5:21       directly 16:2 22:2                                                             happen 6:13 17:21
                                                    excessive 19:11
    contact 8:5 11 :8       disaster 5:16                                                   G              happy 7:14 9:8
      16:20,21 18.8,17                              explain 9:20
                            discretely 11:16                                                               harder 20: 15
      22:14                                                                    Gannon 3:23,24 4:1
                                                    extent 22:22
                            discussions 4:6                                                                Hariri 7:6
    continual 6:13                                                             Gates 6:23 9:1 11.9,
                             23:14
                                                                                 10 19:10                  healthcare 15:23
    contractor 5:8                                               F
                            distribution 15:20                                                              16:23
    conversation 8:8         16:5                                              gauging 22:23
                                                    F's 15:12                                              hear 19:7
      19:9                                                                     gauntlet 9:25
                            distributor 6:2 14:13
                                                    F-L-A-C-K 18:16                                        hearing 19:16 214,7
    coordination 5:5         17:1                                              general 14:23
                                                    facilitate 8:3 11.22                                   Heiss 3:21 4:1
    corporate 12:25         distributors 12:24                                 get all 22:5,14
                             15:23 22:19            fashion 9:4                                            hey 2:5,22 20:1
    Corps 4:21,23                                                              give 2:7 4:;9,14 8:9
                            documentation           federal 20:8                18:11,13 19:5,24           hiccups 11:5
    correct 6:17 15:17
                             17:2 19:21                                         21: 15 22:11,12
                                                    feel 11:24,25 15.5                                     highways 5:21
    correctly 12:1
                            documents 7:11                                     giving 10:1111:5
                                                    FEMA 5:8 6:16 16:2                                     homes 5:9
    counsel 14:23
                            dollars 10: 10           20:8                      global 16:24 17:23          hope 9:2 19:12
    counter 4:24                                                                23.2,6
                            doubt 11:3              fill 18:22 20:21 22:18                                 hospitals 12:5 17: 18
    countries 5:25                                                             good 2:9 4:6 8:9
                            drug 4:24 5:3           filling 22:3                                           humanitarian 5:4
    couple 19:6                                                                government 2:18
                            due 8:6                 find 10:13 19:14
                                                                                4:24 5:2, 15,22,24         hurricanes 5:9
    crazy 22:6
                                                    Flack 18:16                 6:6,10,12 7.3 20:8
                                        E                                                                  hut 5:9
    critical 15:25
                                                    floor 15:4                 governments 4:17
    customer 18:21,22                                                           5:17,19,20,23 12:5
                            E's 15:11               Florida 5:11
                                                                               great 2:10 4:13 22:13
                 D         earthquakes 5:6,10       fly 2:11
                                                                                                          illegally 20:12
                                                                               group 3:4 6:1 7: 19
                           easier 20:15             flying 20:12                8:25 10: 17 11: 13        important 22:18
    Dale 21:19
                           easiest 19:23            focus 23:7                 groups 12:6,13,15          impossible 16:9
    Dale's 22:1
                           email 3:18:1221:25       foregoing 24:3             guidance 11.6              inaudible 2:24 3:9
    Darcy 13:3
                           emergency 17:19,20       form 7:1 13:3 18:23                                     5:5 7:5 10.8 12:14,16
                                                                               guys 11:715:19
    Darren 18:23             18:7,18,24 19:2                                                                13:8,10,23 16:16,22
                                                    format 7:3                  16:11 23:17
                             20:19 21:9                                                                     17:15 20:3 21:14
    DATED 24:8
                           emergent 20:6            forward 23:13
                                                                                            H             including 21 :9
    day 24:8
                           end 3:16 23:19           found 17:11 19:23
                                                                                                          inconsistent 21:1
    deal 13:4
                           Energy 3:18 4:19         foundation 6:23 9:1        H-I-T-E-S 21.21
                                                                                                          incorrectly 8:21
    dealing 10:4                                     11:9,10 13:10,13,23
                             5:14                                              Haiti 5:6                   21:7
                                                     14:5,18 16:16
    Dejoria 13:23,25
                           engage 8:2                                         Haley 3:10,12,14,19,        individuals 6:24
     14:5,18 16:14                                  fraud 15:7 20:11
                           ensure 8:7 12:1                                      22,25 4:7,8,11 6.20
                                                                                                          inflated 22:22
    Department 4:21                                 free 15:5                   8:119:7,12,2011:7,
                           entities 16:4                                        22 12:18 13:1 14:22       information 8:6
    details 18:11                                   Friday 17:6
                                                                                15:7,8,9, 13, 16, 18       10:16,18 22:15



                                     TSG Reporting - Worldwide               877- 702-9580
                CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 11 of 13



                                                                                    Index:   infrastructure..quickly

infrastructure 5:15,     lead 3:6                 mentioned 6:21 7:18      operations 5:4 8:19     presenting 13:21
 22 15:25                                          16:1,6 21:11                                     15.1.2
                         letter 6:10,11 7:4                               order 7:12,16 17:15
inspection 10:5                                   met 6:1                   18:19 20.21            pretty 8:9
                         level 9:16
intended 17:3                                     Metal 14:14             orders 6:5 12:14,16      price 7:14,16 9:8
                         limitation 20:10
                                                                            16:.23 17:18 20:12      22:7,23
intent 12:2,7 19:14                               Michigan 16:19
                         link 13:16,17                                      22:18
                                                                                                   pricing 22:4,6,20,21,
interested 16:7                                   middle 10:2
                         literally 10:15 21:14                            overview 4:8              23
interesting 17:21                                 Mika 2:21,22,23 3:3,
                         LOI 7:2,17                                                                primary 21:13
                                                   17 8:19,21                         p
internationally 12:6
                         loose 10:22                                                               priority 20:7
                                                  Mike 3:22,24 4:1
introduced 14:21
                         lot 7:14,16,17 10:9,13                            package 7:9,10          problem 23:8
                                                  mind 9:15
involved 13:15 17:1,      17:22 21 :2,8
                                                                           paperwork 6:25 7:1,     proceedings 24:4
 12 22:10                                         Mine 15:15
                         lots 6:16,18 7:13                                  18 9:4 17:24 20:12     process 6:3,7,19
Iraq 4:22                 12:3,9 13:21 15.3       mine's 15:18
                                                                          part 8:.23 19.8           8:23 9:.9,15,19,20
issue 19:19              Louisiana 5:11           minutes 19:6                                      12:11 13:15 16:13
                                                                          participate 6:21
issues 4:3 6: 15 23:6                             misread 8:15                                     product 20:21
                                      M                                   partner 16:15
Ivan 11:2114:22                                   Mitchell 13:25                                   production 12:3,14,
                                                                          partners 14:13            16 13.8 16:8
                         make 6:17 11:25          mixed 17:24
            J                                                             partying 2:16,18         products 15:2
                         makes 20:15              moment 16:8, 10
                                                                          past 11:4                projects 5:15 10:19
jaded 10:21              MALE 12:8 13:20,24       morning 4:7 16:6
                                                                          Paul 13:25 16:14         proof 81,4 10:16
                          14:5 21:24              multiple 16:16 19:24
Joel 3:21 4:1                                                                                       20:13,14
                                                                          pause 12:19
                         manufacturing            Myanmar 5:5
John 13:25 16:14                                                                                   proposing 19:17
                          16.23 17:15 18:9                                pen 21:17
joining 3:15              19:20 20:2 21 :6                                                         protect 11 :3
                                                            N             people 10:1 11:13,17
July 24:8                Marine 4:23                                        12:4,23 14:21 19:17    publicly 11:14
jump 8:21 9:17,18        Marines 4:20             names 11:11             percent 15:22,24         Puerto 5:7,8
 15:21 22:25
                         Mark 23,4,5,10,13,       needed 5:17 6:10 7:6    perfect 4:4, 14 23:10    purchase 9:14 20:12
jumping 23:11             16,20 3:6,8,9,12,15
                                                  needing 10:10 12:6      person 23:6              purposes 10:20
                          8:19,21 9:17,22,24
                                                  night 2:17              phone 17:4 18:21         pushing 12:15,20
            K            market 21:4,8
                                                                            20:16
                                                  nonprofit 14:1                                   put 7:17 18.9,19
                         masks 12:2 19:11
Kim 2:8 9:17 14:17,                                                       phonetic 4:1 7:6
                                                  nonprofits 13:11,14
 20,25 15.4,6,9,10,15,   material 10:18                                     13:3
                                                  notified 7:13                                                Q
 16,17 16:11 18:8,16     Matt 2:4,7,12,15,18,                             place 18:3 19:22
 19:6,7,19 21:13,19,      22,24 3:4,6,7,12,17                               22:21
                                                  number 2:24 3:1                                 qualify 7:17
 21,25 22:11,13 23:1,     4:4,14 8:17 9:10,13,     18:13 22.9
 10,17                                                                    placing 16:22
                          23 11:10 12: 10 14:17                                                   quantity 20:6
kind 4:7,9 9:6,18,20      19:520:2222:11,14                               PO 17:17 18:4,24
                                                            0                                     question 8:11 11:7
                          23.9,11,16,18                                     19:1
knowledge 8:18,22                                                                                   13.20 15.5
                         Matt's 17:7              OEMS 12.:24 14:15       POF 6:14 7:5
                                                                                                  questions 14:19
            L            Matthew 3:17 4:18        officer 8:19,20         POFS 7:6                  20:23,24

                         meet 14:24 19:18         officer's 8:5           point 10:3 17:8,11      quickly 8:16 14:17
large 9:14 10:9 19:10
                         meetings 2:19            open 17:17              PPE 5:24
Latin 4:25
                         members 6:23                                     presented 15:1



                                TSG Reporting - Worldwide                877- 702-9580
                  CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 12 of 13



                                                                                                      Index:   Ramine..waves

                          12:9 13:22 14:6,8      shown 14:10                 14:25                       told 7:7 9:3,4,7 10: 12
              R           15:23 16:5,8, 10                                                                 14:2 17:7,21
                                                 side 4:23 6:14 9:21        structured 13:8
                         responders 15:24         20:23 21:1,3                                           transactional 10:12,
Ramine 7:6                                                                  STS 10:5
                                                                                                           14 11:1 13:4
                         response 17:20          Silver 14: 14
ran 4:22,23                                                                 submit 7:12 8:1
                          18:7,18,24 19:.3                                                               transactions 10.2,
                                                 simplistic 15:11
reach 5: 19 8.2,10        20:20 21 :9                                       submitted 7:10 9:3            11
 9:2,5                                           situation 10:25
                         Rico 5:7,8                                         submitting 7:1               transcribed 24:3
reached 8:12 11:20,                              small 22:4
                         rightly 8:1                                        suppliers 14:15              transcript 24:4
 21 14:23                                        sort 13:17
                         roads 5:21                                         supply 5:24 16:22            trillion-dollar 6:22
read 8:15                                        sorted 17:14                21:14,23
                         run 18:9                                                                        true 24:4
Real 14:17                                       Sound 2:16                 support 4:16 5:19,20
                         running 5:4                                                                     turn 10.22,23 15:.2
reason 10:21 20:19                               sounded 8:12               supposed 17:22
                                                                                                         turns 10:16
rebuilding 5:9,22                   s            Sources 3:18               surprising 16:3
                                                                                                         type 2:19
receive 6:12 15:3                                Spacex 6:23 11 :9          suspicion 21 :2
                         S-H-A-F-E-R 15.15,
received 6:25                                    speak 7:20 16:12                                                    u
                          16
receiving 17:2                                                                          T
                         sale 12:9 13:22         speaking 16:12
                                                                                                         U.K. 13:14 14:9
recent 5:9                                       specifically 5: 16
                         sales 18:1 19:3 20:20                              takes 10:15
                                                  16:18,25                                               U.S. 4:24 5:24 12:5
recognize 11:12
                         Saturday 2:13                                      talk 2:9 11 :18,24
                                                 spell 15:10,13 18:14                                    understand 19:12
recommend 22:19,                                                             23:3,6
                         Sawyer 24:2,11
 24                                              spent 4:20                                              United 15:22 16:2
                                                                            talked 164,6
                         Schafer 3:10,14,19,
record 24:4                                      spoke 17:9 19:6                                         updates 2:7
                          22,25 4:11 8:11 9.7,                             team 17:10,20 18.7,
recorded 2:2 24:3         1211:712:1813:1
                                                 spoken 4:12 17:7            18,24 19:3                  urgent 22:4
                          14:22 15.8,9,13,16,
recording 2:1 23:19                              standpoint 20:17          team's 8:18
                          18 18:6,14 20:.25
                                                                                                                     V
Redstone 6:1              21:18,20,23 22:16                                teams 21:9
                                                 Starsiak 2:4,7,12,15,
                          23:5,15
referring 9:11 19:8                               18,22,24 3:4,7,12,17,    templates 6:12                Van 3:21 4:1
                         scratchy 2:5             18 4:4,14,19 8:17
reliable 13:9                                     9:10,13,23 11:10         Texas 5:1116:18               vastly 22:5
                         search 10:18             12:10 14:17 19:5           17:18,1918:3,7,17
relief 5:16                                                                                              verify 9:5 19: 15
                                                  20:22 22:11,14 23:9,       20:3 21 :9, 13 22:2,4,
                        second-largest 5:7                                                                21 :15
rely 13:18                                        11,16,18                   5,10
                        sees 22:6                                                                        violate 18:12
relying 9:8                                      started 4:13              thing 13:2
                        separate 18:10                                                                   VOICE 2:2 12:8
remember 13:12                                   state 4:2111:14           things 2:8 5:20 13:3
                        separately 18: 12                                    19:15,16 22:17,18            13:20,24 14:.5 21:24
replenish 20:9                                   statement 8:5
                        service 5:3 16:21                                  thought 17:12,13
representing 6:11                                states 15.22 16.2,16                                                w
                        Services 4:19 5:14        21:9                     tidal 5:6
request 8:8,10 19:10
                        set 12:13                steer 22:24               Tim 9:22,23,24,25            waiting 9:1 11:18
requested 9:13                                                               12: 10, 12,22 13:2,23,       18:1,3
                        Shafer 14:18 15:6,9,     step 9:19,20
required 7:3,11                                                              25 14:7
                          10,15,16,17 16:11                                                             walk 9:18 12:10
requirement 19:18         18:8,16 19:19 21:13,   stockpile 20:9            time 5:17 16:12 20:7
                                                                                                        walked 6:7
                          19,21,25 22:13 23:1,
requirements 7:2                                 strong 13:15              times 20:2
                          10,17                                                                         war 4:22,24 5:3
respirator 4:3                                   strongly 22:18,23         TN-95S 15:25
                        she'll 18:19,22                                                                 waves 5:6
respirators 4:18                                 structure 12:11           today 2:6 18:2



                                TSG Reporting - Worldwide                 877- 702-9580
                 CASE 0:20-cv-01314-SRN-DTS Doc. 48-6 Filed 08/10/20 Page 13 of 13



                                                                        Index:   wealthy..York

wealthy 6:24
week 6:259:111:18
  18:25

weekend 11:20
weeks 6:8 18:4
well-known 11:11
Wendy 24:2,11
Wheel 14:14
wildfires 5:12
work 4:17 5:25 6:3
 9:922:19

worked 5:413:11
 17:12,13

working 4:2 5:8 7:12
 8:13,14 9:19 10:14
 12:21,2314:1,2,12
 16:14,15,18 18:6
 21:8

works 4:21
world 6:1
Wright 2:3,5, 10,13,
 16,20 3:6,8,9,12,15
 8:19 9:24


            X

Xavier 2:21,23 3:3, 17
 8:19,20


            y

years 4:20,22 19:13
York 16:19 21:10




                            TSG Reporting - Worldwide   877-702-9580
